Citation Nr: 1030477	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for legal blindness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1941 to November 
1943.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the Veteran's claim for service connection for 
legal blindness.

The Board remanded this matter in October 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The instant claim was remanded by the Board in October 2009 to 
allow for a VA eye examination to determine the etiology of the 
Veteran's legal blindness.  The VA eye examiner was instructed to 
opine as to whether the Veteran's legal blindness was caused by 
his service and was instructed to provide a detailed rationale, 
including specific references to the record, for any such 
opinion.

A VA eye examination was conducted in November 2009.  The 
examiner referenced multiple pieces of evidence in the record and 
opined that it was less likely than not that the Veteran's 
current legal blindness was caused by his service.  However, the 
examiner did not provide a rationale for her opinion.  Such an 
opinion is insufficient to support the instant claim for service 
connection.
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is not entitled 
to any weight).

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
Stegall the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Id.  As the November 2009 
examiner did not provide a rationale for his opinion, the 
examination report does not comply the terms of the prior remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should refer the claims file, 
including a copy of this remand to the 
optometrist who conducted the November 2009 
examination.  The examiner should indicate 
that the claims file was reviewed in the 
examination report or in an addendum.  

The examiner should provide an opinion as to 
whether the veterans bilateral blindness is 
at least as likely as not (50 percent 
probability or more) that any current legal 
blindness had its onset in service or is 
otherwise related to a disease or injury in 
active duty service, including the reported 
in-service blizzard incident.

The examiner must provide a detailed 
rationale, with specific references to 
the record, for this opinion.  The opinion 
should take into account the Veteran's 
reports of blindness for two weeks after 
being in a blizzard while serving in Alaska 
with ongoing symptoms.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that her reports must be considered in 
formulating the requested opinion.

If the examiner who provided the December 
2009 examination is unavailable, another 
qualified medical professional should review 
the claims folders and provide the necessary 
opinion and rationale.  Any indicated 
additional examinations should be undertaken.

2.  The AOJ should review the examination 
reports to ensure that they contain all 
information and opinions requested in this 
remand.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



